Order filed August 4, 2015.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00945-CV
                                  ___________
             DURADRIL, L.L.C. AND GREG WARD, Appellants
                                         V.
    DYNOMAX DRILLING TOOLS, INC. AND DYNOMAX DRILLING
                 TOOLS USA, INC., Appellees


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 321010055


                                    ORDER
      No reporter’s record has been filed in this case. The official court reporter
for the 55th District Court informed this court that appellant had not made
arrangements for payment for the reporter’s record. On July 2, 2015, appellant
was ordered to pay or make arrangements to pay the court reporter for preparing
the record, and provide this court with proof of payment, within 15 days, or the
court would consider and decide those issues that do not require a reporter=s record.
See Tex. R. App. P. 37.3(c). Appellant filed no reply.
       Accordingly, we order appellant to file a brief in this appeal within thirty
days of the date of this order. If appellant fails to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              PER CURIAM